Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03031-STV

LENNY P. SULLEY,

      Plaintiff,

v.

JASON C. TAYLOR,

      Defendant.

                                         ORDER


Entered By Magistrate Judge Scott T. Varholak

      This civil action is before the Court on Plaintiff’s Notice of Second Motion for

Judgment on the Pleadings (“the Motion”). [#36] The parties have consented to proceed

before the undersigned United States Magistrate Judge for all proceedings, including

entry of a final judgment.   [#7, 11, 12] This Court has carefully considered the Motion

and related briefing, the entire case file, and the applicable case law, and has determined

that oral argument would not materially assist in the disposition of the Motion. For the

following reasons, IT IS ORDERED that the Motion is DENIED.

I.    BACKGROUND

      This lawsuit arises out of the alleged breach of agreements related to Defendant

Jason C. Taylor’s purchase of a debt collection business from Plaintiff Lenny P. Sulley.

[#1] Plaintiff alleges that, on April 1, 2009, Defendant entered into a Stock Purchase

Agreement (the “Agreement”) with him to purchase a debt collection business. [Id. at ¶

7] On July 31, 2012, Defendant exercised his right under the Agreement to purchase the
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 2 of 10




remaining stock of the business from Plaintiff and entered into a promissory note (the

“Note”) personally guaranteeing a loan for $714,000. [Id. at ¶ 8] Defendant made the

required payments through October 2017, but notified Plaintiff in November 2017 that he

was no longer able to make the agreed upon monthly payments. [Id. at ¶¶ 9, 10] As a

result, on December 11, 2017, Plaintiff and Defendant entered into an Amended

Promissory Note (the “Amended Note”) for the remaining principal balance of

$342,573.42. [Id. at ¶ 11] Defendant made the required payments under the Amended

Note through July 2018, at which time Defendant defaulted. [Id. at ¶ 14] The remaining

principal balance at the time of default was $326,923.13. [Id. at ¶ 15]

       Shortly after the default, Plaintiff discovered that Defendant had not maintained a

current corporate filing with the Colorado Secretary of State or license with the Colorado

Collection Agency Board for the business.          [Id. at ¶ 16]   Plaintiff also alleges that

Defendant, in violation of the Note, removed tangible property from the business,

including all of the business’s client files. [Id. at ¶ 18] Plaintiff contends that, as a result

of these actions, he was unable to retain operation of the business to try to recuperate

the losses resulting from Defendant’s default. [Id. at ¶¶ 17, 18] On December 31, 2018,

Plaintiff sent Defendant a demand for payment. [Id. at ¶ 19]

        On October 23, 2019, Plaintiff, proceeding pro se, initiated the instant lawsuit

against Defendant by filing a Complaint asserting a single claim for breach of contract

based upon Defendant’s alleged default on the Amended Note, failure to maintain

corporate filings and licensing for the business, and removal of tangible property from the

business. [Id.] On November 21, 2019, Defendant, proceeding pro se, filed his Answer

to the Complaint.     [#6]   Although Defendant admitted that he had entered into the



                                               2
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 3 of 10




agreements and was unable to make payments thereunder, he denied “owing anything”

to Plaintiff and denied that Plaintiff had been injured as a result of Defendant not

maintaining the business filings and license and returning client files to the original

creditors. [Id.]

       On May 4, 2020, Plaintiff filed his first motion for judgment on the pleadings,

arguing that Defendant had conceded to breaching the contract he entered into with

Plaintiff. [#26] On June 9, 2020, Defendant filed a response to the motion requesting

that the Court deny the motion “and allow[ ] the Defendant to prove the fraudulent nature

of the original agreement at trial.” [#32] On July 16, 2020, the Court issued an Order

denying the motion based upon the denials contained in Defendant’s answer and the

defense of fraud Defendant asserted in his opposition to the motion. [#34] The Court

further ordered Defendant to file an amended answer that asserts all of his defenses as

required by Federal Rule of Civil Procedure 8. [Id. at 6-7]

       On August 7, 2020, Defendant filed an Amended Answer. [#35] In the Amended

Answer, Defendant responded to the allegations of the Complaint in the same manner as

he had in his original answer but added an affirmative defense of fraud. [Compare #6

with #35] In support of his fraud affirmative defense, Defendant alleges that, at the time

of purchase, the valuation of the debt collection business was based on “all incomes and

expenditures following the pattern of the prior fifteen plus years in terms of accounts

placed and profits made from said accounts,” and that Plaintiff “expressly conveyed that

he had no reason to believe that anything was going to change with any of the standing

business relationships.”   [#35, ¶ 8]   Defendant further claims that, contrary to that

representation, Plaintiff knew that Rocky Mountain HMO, which generated approximately



                                            3
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 4 of 10




eighty-five percent of the debt collection company’s total income, would be greatly

reducing the number of accounts referred to the debt collection company “in the near

future.” [Id.] According to Defendant, Plaintiff learned of this prior to the signing of the

Agreement and failed to disclose it to Defendant.               [Id.]   Shortly after signing the

Agreement, the debt collection company was officially notified by Rocky Mountain HMO

that it would only receive approximately twenty-five percent of the number of accounts

that it had been receiving for the prior fifteen years. [Id.]

       On August 20, 2020, Plaintiff filed the instant Motion again seeking judgment on

the pleadings pursuant to Federal Rule of Civil Procedure 12(c). [#36] On September

14, 2020, the Court sua sponte granted Defendant an extension until October 1, 2020 to

respond to the Motion. [#37] As of the filing of this Order, Defendant has neither filed a

response to the Motion nor requested additional time to do so. 1

II.    LEGAL STANDARD

       Pursuant to Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are

closed—but early enough not to delay trial—a party may move for judgment on the

pleadings.” In reviewing a motion for judgment on the pleadings, the court must “accept

all facts pleaded by the non-moving party as true and grant all reasonable inferences from


1  Despite Defendant’s failure to respond to the Motion, the Court still evaluates the Motion
on its merits. See Pattison v. Great-West Fin. Ret. Plan Servs., LLC, No. 17-2136-CM,
2018 WL 3364642, at *1 (D. Kan. July 10, 2018) (“The court . . . cannot grant defendant’s
[motion for judgement on the pleadings] solely based on plaintiff’s failure to respond.”);
cf. Issa v. Comp USA, 354 F.3d 1174, 1178 (10th Cir. 2013) (“[E]ven if a plaintiff does not
file a response to a motion to dismiss for failure to state a claim, the district court must
still examine the allegations in the plaintiff’s complaint and determine whether the plaintiff
has stated a claim upon which relief can be granted.”); Reed v. Bennett, 312 F.3d 1190,
1195 (10th Cir. 2002) (finding that “a party’s failure to file a response to a summary
judgment motion is not, by itself, a sufficient basis on which to enter judgment against the
party” but rather “[t]he district court must make the additional determination that judgment
for the moving party is ‘appropriate’ under Rule 56”).
                                               4
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 5 of 10




the pleadings in that party’s favor.” Sanders v. Mtn. Am. Fed. Credit Union, 689 F.3d

1138, 1141 (10th Cir.2012) (quotation omitted). “A judgment on the pleadings is a drastic

remedy,” and should not be granted unless “the movant clearly establishes that no

material issues of fact remain to be resolved and that he is entitled to judgment as a

matter of law.” Power Motive Corp. v. Mannesmann Demag Corp., 617 F. Supp. 1048,

1049 (D. Colo. 1985); see also Colony Ins. Co. v. Burke, 698 F.3d 1222, 1228 (10th Cir.

2012) (same); Comcast Cable Commc’ns, LLC v. Hourani, 190 F. Supp. 3d 29, 32 (D.D.C.

2016) (“Because a Rule 12(c) motion would summarily extinguish litigation at the

threshold and foreclose the opportunity for discovery and factual presentation, the Court

must treat [such a] motion with the greatest of care.” (alteration in original) (quotation

omitted)). “A plaintiff may not secure a judgment on the pleadings when the answer raises

issues of fact that, if proved, would defeat recovery.” SKS Invs. Ltd. v. Gilman Metals

Co., No. 12-cv-00806-LTB-CBS, 2013 WL 249099, at *1 (D. Colo. Jan. 23, 2013) (citing

5C Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1368 (3d

ed. 2004)). Nor may a plaintiff obtain judgment on the pleadings “if the answer raises . . .

an affirmative defense which, if proved, would defeat plaintiff’s recovery.”         Qwest

Commc’ns Corp. v. City of Berkeley, 208 F.R.D. 288, 291 (N.D. Cal. 2002); see also Pit

River Tribe v. Bureau of Land Mgmt., 793 F.3d 1147, 1159 (9th Cir. 2015) (“[A] plaintiff is

not entitled to judgment on the pleadings if the defendant’s answer raises issues of fact

or affirmative defenses”).

       “A pro se litigant’s pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991) (citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)). The



                                             5
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 6 of 10




Court, however, cannot be a pro se litigant’s advocate, see Yang v. Archuleta, 525 F.3d

925, 927 n.1 (10th Cir. 2008), and a party’s “pro se status does not excuse the obligation

of any litigant to comply with the fundamental requirements of the Federal Rules of Civil

[ ] Procedure,” Ogden v. San Juan Cty., 32 F.3d 452, 455 (10th Cir. 1994).

III.   ANALYSIS

       Plaintiff argues that judgment on the pleadings is warranted, because “the

pleadings show that there is no dispute of material fact that Defendant breached a

contract he entered into with Plaintiff which resulted in harm to Plaintiff.” [#36 at 1] The

Court disagrees.

       A.     Disputed Issues of Material Fact

       Under Colorado Law, 2 to succeed on a claim for breach of contract, a plaintiff must

prove: (1) existence of a contract; (2) performance by the plaintiff; (3) failure to perform

by the defendant; and (4) damages. Shell v. Am. Family Rights Ass’n, 899 F. Supp. 2d

1035, 1058 (D. Colo. 2012) (citing Western Distrib. Co. v. Diodosio, 841 P.2d 1053, 1058

(Colo. 1992)).     Liberally construing Defendant’s Amended Answer and drawing all

reasonable inferences in his favor, the Amended Answer raises material issues of fact at

least with regard to (1) whether Defendant failed to perform his obligations under the

Agreement, Note, and/or Amended Note and (2) whether Plaintiff was harmed by any

breach. Although Defendant admits Plaintiff’s allegations that he defaulted on the Note



2A federal court exercising diversity jurisdiction applies the laws of the forum state in
analyzing the underlying state law claims. See, e.g., Erie R.R. Co. v. Tompkins, 304 U.S.
64, 78 (1938); Essex Ins. Co. v. Vincent, 52 F.3d 894, 896 (10th Cir. 1995). Neither party
has argued for the application of a different state’s law. Moreover, the Agreement
contains a choice of law provision selecting Colorado law [#1-1, ¶¶ 20, 33] and both
parties appear to have been located in Colorado at the time the Note and Amended Note
were entered into [#1-2, 1-3].
                                             6
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 7 of 10




and Amended Note [#1, ¶¶ 26, 28; #35, ¶ 1], Defendant expressly states in the Amended

Answer that he “denies owing anything” to Plaintiff and specifically denies owing Plaintiff

the remaining $326,923.13 allegedly due pursuant to the Amended Note. [#35, ¶ 5]

Defendant’s Amended Answer also explicitly denies that Plaintiff was harmed as a result

of Defendant failing to maintain corporate filings and licensing and by removing tangible

property from the business. 3 [#1, ¶¶ 17, 30; #35, ¶ 2].

        The Court thus finds that Defendant’s Amended Answer denies allegations

material to Plaintiff’s claims and Plaintiff thus has not satisfied his heavy burden of “clearly

establish[ing] that no material issues of fact remain to be resolved and that he is entitled

to judgment as a matter of law.” Power Motive Corp., 617 F. Supp. at 1049.

        B.    Affirmative Defense

        In addition, Defendant’s Amended Answer raises an affirmative defense of fraud.

[#35, ¶ 7, 8, 9] Specifically, Defendant alleges that, at the time of his purchase, the debt

collection business was valued based on all incomes and expenditures following the

pattern of the prior fifteen years, and Plaintiff “expressly conveyed that he had no reason

to believe that anything was going to change with any of the standing business

relationships.” [#35, ¶ 8] Contrary to that representation, Defendant alleges that Plaintiff

had been informed by Barbara Case that Rocky Mountain HMO—the business’s largest

client—intended to greatly reduce the number of accounts referred to the debt collection

business and Plaintiff failed to disclosure that information to Defendant prior to the sale.

[Id.]



3  Defendant also disputes the factual basis for Plaintiff’s allegation that Defendant
“removed tangible property” from the business and indicates that his destruction of client
files was mandated by HIPPA. [#35, ¶ 4]
                                               7
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 8 of 10




         In the Motion, Plaintiff contends that Defendant’s fraud affirmative defense should

be disregarded because (1) Defendant fails to allege the fraud defense with particularity

as required by Federal Rule of Civil Procedure 9(b) and (2) the statute of limitations has

expired on any claim of fraud. 4 [#36 at 13-15] The Court does not find either argument

persuasive.

         Rule 9(b) provides that “[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake,” but clarifies that “[m]alice,

intent, knowledge, and other conditions of a person’s mind may be alleged generally.”

Accordingly, “a complaint alleging fraud [must] ‘set forth the time, place and contents of

the false representation, the identity of the party making the false statements and the

consequences thereof.’” Koch v. Koch Indus., Inc., 203 F.3d 1202, 1236 (10th Cir. 2000)

(quoting Lawrence Nat’l Bank v. Edmonds, 924 F.2d 176, 180 (10th Cir.1991)).

         Plaintiff first contends that Defendant “fails to give a time and place as to the

moment the alleged fraud was discovered.” [#36 at 13] Neither the elements of a fraud



4   The elements for a claim of fraud in the inducement under Colorado law are as follows:

         (1) A false representation of a material existing fact, or a representation as
         to a material existing fact made with a reckless disregard of its truth or
         falsity; or a concealment of a material existing fact, that in equity and good
         conscience should be disclosed; (2) knowledge on the part of the one
         making the representation that it is false; or utter indifference to its truth or
         falsity; or knowledge that he is concealing a material fact that in equity and
         good conscience he should disclose; (3) ignorance on the part of the one to
         whom representations are made or from whom such fact is concealed, of
         the falsity of the representation or of the existence of the fact concealed; (4)
         the representation or concealment is made or practiced with the intention
         that it shall be acted upon; and (5) action on the representation or
         concealment resulting in damage.

Cartel Asset Mgmt. v. Ocwen Fin. Corp., 249 F. App’x 63, 83 (10th Cir. 2007) (quotation
omitted).
                                                8
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 9 of 10




defense nor the pleading requirements of Rule 9(b), however, require the party asserting

fraud to allege when or where the fraud was discovered. Instead, the party asserting

fraud must allege the “time, place and contents of the false representation.” Koch, 203

F.3d at 1236 (quotation omitted). Plaintiff next contends that Defendant “states that

Plaintiff learned about [Rocky Mountain] HMO’s [reduction in] account assignments at a

lunch at the same time that Defendant learned of it, admitting that Defendant was aware

of [Rocky Mountain] HMO’s position regarding assigning accounts . . . before [Defendant]

purchased the [b]usiness from Plaintiff.” [#36 at 14] Contrary to Plaintiff’s representation,

the Amended Answer clearly alleges that Defendant learned at the lunch (which based

on context is alleged to have occurred after Defendant’s purchase of the business) “that

Plaintiff had prior knowledge of the loss of Rocky Mountain [HMO] revenue.” [#35, ¶ 9]

Plaintiff further argues that “Plaintiff never made a statement to Defendant . . . [or]

represented to Defendant that any client accounts would remain after he sold to

Defendant.” [#36 at 14] This, however, is a disputed issue of fact as the Amended

Answer alleges that Plaintiff “expressly conveyed that he had no reason to believe that

anything was going to change with any of the standing business relationships,” even

though Plaintiff allegedly knew at the time that Rocky Mountain HMO intended to greatly

reduce the number of accounts it placed with the business “in the near future.” [#35, ¶ 8]

       Finally, although Plaintiff contends that the statute of limitations has run on

Defendant’s affirmative defense of fraud, Plaintiff provides no authority for a finding that

a fraud affirmative defense is subject to the three-year statute of limitations that applies

to a cause of action for fraud. [#36 at 15 (citing Colo. Rev. Stat. § 13-80-101(1)(c))] 5 Nor


5 Pursuant to Section 13-80-101(1)(c): “The following civil actions, regardless of the
theory upon which suit is brought, or against whom suit is brought, shall be commenced
                                             9
Case 1:19-cv-03031-STV Document 38 Filed 11/20/20 USDC Colorado Page 10 of 10




 did the Court’s independent research locate any. To the contrary, the “statute of limitation

 is not a bar to a claim asserted as a defense.” Grynberg v. Waltman, 946 P.2d 473, 475

 (Colo. App. 1996); see also Pringle v. Water Quality Ins. Syndicate, 646 F. Supp. 2d

 1161,1171 (C.D. Cal. 2009) (“If the result the defendant seeks [through the assertion of

 fraud] is simply that he or she owes no obligations under an agreement alleged by the

 plaintiff, the matter must be deemed a defense to which the statute of limitations does not

 apply.” (quotation omitted)); 51 Am. Jur. 2d Limitation of Actions § 98 (“Statutes of

 limitations are not intended to affect matters asserted strictly in the defense of an action.”).

 Plaintiff thus has not established that Defendant is barred by the statute of limitations from

 asserting an affirmative defense of fraud.

        Because Plaintiff has not demonstrated that Defendant’s affirmative defense of

 fraud is insufficient as a matter of law, Plaintiff has not established that he is entitled to

 judgment on the pleadings. See Qwest Commc’ns Corp., 208 F.R.D. at 291; Pit River

 Tribe, 793 F.3d at 1159.

 IV.    CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion for Judgment on the Pleadings [#36]

 is DENIED.

 DATED: November 20, 2020                           BY THE COURT:

                                                    s/Scott T. Varholak__________
                                                    United States Magistrate Judge




 within three years after the cause of action accrues, and not thereafter: . . . All actions for
 fraud, misrepresentation, concealment, or deceit.”
                                               10
